                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                         JS-6
                                  CIVIL MINUTES – GENERAL

Case No.        CV 18-5798 MWF (FFMx)                                      Date: April 6, 2020
Title       Thomas Dorkin v. William P. Barr


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       This matter is before the Court on the Report and Recommendation of United States
Magistrate Judge ("R&R") issued on October 30, 2019. (R&R, ECF No. 33.) The R&R was
forwarded to Judge Otero on November 22, 2019. Pursuant to the Order of the Chief Judge
Virginia A. Phillips, this action was reassigned from Judge Otero to this Court. (ECF No. 42.)

        Pursuant to 28 U.S.C. § 636, the Court has reviewed the R&R of the Magistrate Judge, and
all records and files herein. (R&R.) The time for filing objections to the R&R has passed, and no
objections have been received. (Notice of Filing R&R, ECF No. 34; Fed. R. Civ. P. 72.)

        The Court notes that on December 16, 2019, Plaintiff filed an Ex Parte Application seeking
to stay the entire case due to ineffective assistance of counsel, as his counsel apparently has been
disbarred. (Ex Parte Application, ECF No. 38.) However, the R&R delineates a repeated pattern
of missed deadlines well before Plaintiff's Ex Parte Application. Plaintiff failed to respond to
discovery requests served in June 2019. (Id.) Plaintiff failed to serve his initial disclosures due
on July 15, 2019. (Id.) Plaintiff failed to appear for deposition, despite service of deposition
notices and numerous attempts by Defendant to meet and confer regarding scheduling. (Id.)
Plaintiff failed to respond to the Court's October 15, 2019 Order to Show Cause and failed to set
forth a basis for his failure to prosecute and/or comply with his discovery obligations. (Id.)
Plaintiff then failed to file objections to the R&R by November 13, 2019. (Notice of Filing R&R,
ECF No. 34; Fed. R. Civ. P. 72.) Nevertheless, the Court granted Plaintiff an extension of time to
retain new counsel and stayed the case until March 9, 2020. (Order, ECF No. 41.)




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 18-5798 MWF (FFMx)                                Date: April 6, 2020
Title       Thomas Dorkin v. William P. Barr

        March 9, 2020 has come and gone. No new counsel has joined the case. No further request
for extension has been made. No objections to the R&R have been filed. For these reasons, as
well as those noted in the preceding paragraph, the R&R is adopted.

        Accordingly, the Court accepts and ADOPTS the findings, conclusions, and
recommendations of the Magistrate Judge. The action is DISMISSED, and all pending motions
shall be DENIED AS MOOT.




                                                                   Initials of Preparer: RS/sjm




CV-90 (03/15)                        Civil Minutes – General                         Page 2 of 2
